The appellant having accepted the Solicitor's amendment to his statement of the case on appeal, it appears from the case as thus amended that there were no exceptions taken by defendant. The Attorney-General's motion to affirm the judgment below must therefore be allowed unless there are errors on the face of the record proper.Taylor v. Plummer, 105 N.C. 56; S. v. Brown, 106 N.C. 645, and numerous other cases cited in Clark's Code (2Ed.), 582. Upon examination we find none. The indictment sufficiently charges intimidation of a voter under The Code, sec. 2715. The defendant contends that, this section having been repealed by chapter 159, Acts 1895, pending the appeal, the court has no jurisdiction. But said act in section 41 thereof re-enacts verbatim the provisions of The Code, sec. 2715. The re-enactment by the Legislature of a law in the terms of a former law, at the same time it repeals the former law, is not in contemplation of law a repeal, but is a reaffirmance of the former law whose provisions are thus continued without any intermission. Bishop's St. Crime, sec. 181; S. v. Sutton, 100 N.C. 474. On the argument the defendant's counsel strenuously urged as error          (755) that, though the indictment laid the offense on the 7th of the month, the State was allowed to show intimidation of the voter on the 8th. The date in an indictment is not material (The Code, sec. 1189) and, besides, it is competent for the State to prove any number of offenses of the kind charged, and the defendant's remedy is at the close of the evidence to ask the court to require the solicitor to elect. S. v. Parish,104 N.C. 679; S. v. Allen, 107 N.C. 805. But it does not appear that such motion was made and refused in his case. Indeed, as we have said, there was no exception of any kind.
Affirmed.
Cited: Wood v. Bellamy, 120 N.C. 224; S. v. Boggan, 120 N.C. 591;Robinson v. Goldsboro, 122 N.C. 214; Abbott v. Beddingfield, 125 N.C. 261;S. v. R. R., 125 N.C. 673; S. v. Leeper, 146 N.C. 659; S. v. R.R., 149 N.C. 510; S. v. Mostella, 159 N.C. 461. *Page 518